NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 In re: NABILSI YUNES ABUD,                      No. 15-60064

              Debtor.                            BAP No. 14-1444
 ______________________________

 RAM SAXENA,                                     MEMORANDUM*

                  Appellant,

   v.

 NABILSI YUNES ABUD,

                  Appellee.

                           Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
              Kurtz, Perris, and Taylor, Bankruptcy Judges, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Ram Saxena appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”)



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment affirming the bankruptcy court’s order denying relief from its judgment

dismissing Saxena’s adversary proceeding as untimely. We have jurisdiction

under 28 U.S.C. § 158(d). We review BAP decisions de novo and apply the same

standard of review that the BAP applied to the bankruptcy court’s ruling. Boyajian

v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We

affirm.

      The bankruptcy court did not abuse its discretion by denying Saxena’s

motion for relief from judgment under Fed. R. Civ. P. 60(b) because Saxena failed

to demonstrate any basis for relief. See Fed. R. Bankr. P. 9024 (making Fed. R.

Civ. P. 60 applicable to bankruptcy cases); see also, e.g., Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 394-97 (1993) (discussing

requirements for excusable neglect under Fed. R. Civ. P. 60(b)(1)); Zurich Am. Ins.

Co. v. Int’l Fibercom, Inc. (In re Int’l Fibercom, Inc.), 503 F.3d 933, 940-41 (9th

Cir. 2007) (discussing requirements for application of “catch-all provision” of Fed.

R. Civ. P. 60(b)(6)).

      AFFIRMED.




                                          2                                    15-60064